Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 1 of 38 Page ID #:1514




  Gary J. Smith (SBN 141393)
  gsmith@bdlaw.com
  BEVERIDGE & DIAMOND, P.C.
  456 Montgomery Street, Suite 1800
  San Francisco, CA 94104-1251
  Telephone: (415) 262-4000
  Facsimile: (415) 262-4040
  Counsel for Defendant Clarios, LLC
                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

   CALIFORNIA DEPARTMENT OF TOXIC
   SUBSTANCES CONTROL and the TOXIC
   SUBSTANCES CONTROL ACCOUNT,
                                                Case No. 2:20-cv-11293-SVW-JPR
                Plaintiffs,
          vs.                                   CLARIOS, LLC’s ANSWER,
                                                DEFENSES, AND
   NL INDUSTRIES, INC., a New Jersey            COUNTERCLAIMS
   corporation; JX NIPPON MINING &
   METALS CORPORATION, a Japanese
   corporation; GOULD ELECTRONICS INC.,        Judge: Stephen V. Wilson
   an Arizona corporation; KINSBURSKY
   BROS. SUPPLY, INC., a California            Complaint Filed: December 14, 2020
   corporation; TROJAN BATTERY                 Trial Date: None Set
   COMPANY, LLC, a Delaware limited liability
   company; RAMCAR BATTERIES INC., a
   California corporation; CLARIOS, LLC, a
   Wisconsin limited liability company;
   QUEMETCO,INC., a Delaware corporation;
   INTERNATIONAL METALS EKCO,LTD., a
   California corporation; and BLOUNT, INC., a
   Delaware corporation,
                Defendants.

   CLARIOS, LLC,
                Counterclaimant,
          vs.
   CALIFORNIA DEPARTMENT OF TOXIC
   SUBSTANCES CONTROL and the TOXIC
   SUBSTANCES CONTROL ACCOUNT,
                Counterdefendants.
 Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 2 of 38 Page ID #:1515




 1                                                  ANSWER
 2         Defendant Clarios, LLC (“Clarios”), by undersigned counsel, answers Plaintiffs’
 3   Complaint for Recovery of Response Costs, Declaratory Relief, and Supplemental State
 4   Law Claims (“Complaint”) as follows. As permitted by Fed. R. Civ. P. 8(b)(3), Clarios
 5   generally denies all allegations in the Complaint except those specifically admitted here.
 6                                            INTRODUCTION
 7         1.     Clarios admits that many of the residents of southeast Los Angeles are part
 8   of a population group that has suffered historically disproportionate impacts from
 9   economic, environmental, and racial injustice. Clarios admits that the smelter property
10   located in Vernon, California (“Smelter”) was most recently owned and operated by
11   Exide Technologies, LLC (“Exide”), and that the property has been transferred in
12   bankruptcy to a response trust. Clarios denies the characterizations of law in Paragraph
13   1, and Plaintiffs’ characterizations of their own lawsuit require no response. Clarios
14   lacks information sufficient to admit or deny, for the purpose of this legal action, the
15   allegations of Paragraph 1 regarding contamination, harm, and the economic sufficiency
16   of the response trust to satisfy the legal obligations of Exide.
17         2.     Clarios lacks information sufficient to admit or deny, for the purpose of this
18   legal action, the allegations of Paragraph 2.
19         3.     Clarios admits that lead is a neurotoxin that can accumulate in the body and
20   can damage organs. Clarios admits that children may be particularly vulnerable to the
21   effects of lead. Clarios admits that some government agencies have determined that
22   arsenic is a known human carcinogen, and that government agencies have determined
23   that mercury can cause brain damage, mental impairment, and seizures depending on
24   dose and exposure. Clarios lacks information sufficient to admit or deny, for the purpose
25   of this legal action, the allegations of Paragraph 3 regarding the nature and effects of
26   contaminants allegedly released from the Smelter.
27         4.     Clarios admits that the California Department of Toxic Substances Control
28   (“DTSC”) has conducted environmental investigation and excavation actions at certain

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   2
 Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 3 of 38 Page ID #:1516




 1   properties within 1.7 miles of the Smelter. Clarios lacks information sufficient to admit
 2   or deny the allegation of Paragraph 4 regarding Exide’s actions. Plaintiffs’
 3   characterization of their own lawsuit and motivations need not be admitted or denied.
 4                                  STATEMENT OF THE ACTION
 5         5.     Paragraph 5 contains Plaintiffs’ characterization of their own lawsuit, which
 6   need not be admitted or denied. Clarios lacks information sufficient to admit or deny the
 7   allegation that Plaintiffs incurred unreimbursed response costs at the alleged addresses
 8   and parcels in connection with the contaminants of concern identified in Paragraph 5.
 9   Clarios lacks information sufficient to admit or deny the alleged definition of “Vernon
10   Plant.” The term “Vernon Plant” as used in this pleading refers to Plaintiffs’ defined
11   term “Vernon Plant,” but use of the term “Vernon Plant” herein does not admit any
12   allegation or definition regarding the term “Vernon Plant.”
13         6.     Paragraph 6 purports to define the “Site,” the definition of which is a
14   conclusion of law that need not be admitted or denied at this stage. The term “Site” as
15   used in this pleading refers to Plaintiffs’ defined term “Site,” but use of the term “Site”
16   herein does not admit any allegation or definition regarding the term “Site” or Plaintiffs’
17   characterizations regarding the extent of contamination attributable to the Vernon Plant.
18   Clarios denies Plaintiffs’ allegations regarding the extent of contamination attributable to
19   the Vernon Plant.
20         7.     Paragraph 7 consists of Plaintiffs’ characterization of their own lawsuit,
21   which need not be admitted or denied.
22         8.     Paragraph 8 consists of Plaintiffs’ characterization of their own lawsuit,
23   which need not be admitted or denied.
24         9.     Paragraph 9 consists of Plaintiffs’ characterization of their own lawsuit,
25   which need not be admitted or denied.
26         10.    Paragraph 10 contains Plaintiffs’ characterization of their own lawsuit,
27   which need not be admitted or denied. Clarios lacks information sufficient to admit or
28

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   3
 Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 4 of 38 Page ID #:1517




 1   deny the remaining allegations of Paragraph 10 regarding alleged contamination by NL
 2   Industries and Morris P. Kirk.
 3                                   JURISDICTION AND VENUE
 4         11.    Paragraph 11 contains conclusions of law that need not be admitted or
 5   denied at this stage.
 6         12.    Paragraph 12 contains conclusions of law that need not be admitted or
 7   denied at this stage.
 8                                               PLAINTIFFS
 9         13.    Paragraph 13 contains conclusions of law regarding DTSC’s legal status,
10   authority and jurisdiction that need not be admitted or denied at this stage.
11         14.    Paragraph 14 contains conclusions of law regarding the Toxic Substances
12   Control Account’s legal status that need not be admitted or denied at this stage.
13                                              DEFENDANTS
14         Owner/Operator Defendants
15         15.    Clarios lacks information sufficient to admit or deny the allegations in
16   Paragraph 15 regarding the citizenship of NL Industries. Paragraph 15 also contains
17   conclusions of law regarding the legal status of NL Industries that need not be admitted
18   or denied at this stage.
19         16.    Clarios lacks information sufficient to admit or deny the allegations in
20   Paragraph 16 regarding the alleged time periods that NL Industries and Morris P. Kirk
21   were involved at the Vernon Plant, and regarding NL’s sale of the Vernon Plant to Gould
22   Inc. Paragraph 16 also contains conclusions of law regarding successor liability that need
23   not be admitted or denied at this stage.
24         17.    Clarios lacks information sufficient to admit or deny the allegations in
25   Paragraph 17 regarding the citizenship of JX Nippon Mining & Metals Corporation.
26   Paragraph 17 also contains conclusions of law regarding the legal status of JX Nippon
27   Mining & Metals Corporation that need not be admitted or denied at this stage.
28

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   4
 Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 5 of 38 Page ID #:1518




 1         18.    Clarios lacks information sufficient to admit or deny the allegations in
 2   Paragraph 18 regarding the alleged time periods that Gould, Inc. was involved at the
 3   Vernon Plant. Paragraph 18 also contains conclusions of law regarding successor
 4   liability that need not be admitted or denied at this stage.
 5         19.    Clarios lacks information sufficient to admit or deny the allegations in
 6   Paragraph 19 regarding the citizenship and former names of Gould Electronics Inc.
 7   Paragraph 19 also contains conclusions of law regarding the legal status of Gould
 8   Electronics Inc. that need not be admitted or denied at this stage.
 9         20.    Paragraph 20 contains conclusions of law regarding successor liability that
10   need not be admitted or denied at this stage.
11         Arranger/Transporter Defendants
12         21.    Clarios lacks information sufficient to admit or deny the allegations in
13   Paragraph 21 regarding the citizenship of Kinsbursky Bros. Supply, Inc. Paragraph 21
14   also contains conclusions of law regarding the legal status of Kinsbursky that need not be
15   admitted or denied at this stage.
16         22.    Paragraph 22 contains conclusions of law that need not be admitted or
17   denied at this stage.
18         23.    Paragraph 23 contains conclusions of law that need not be admitted or
19   denied at this stage.
20         24.    Clarios lacks information sufficient to admit or deny the allegations in
21   Paragraph 24 regarding the citizenship of Trojan Battery Company, LLC. Paragraph 24
22   also contains conclusions of law regarding the legal status of Trojan that need not be
23   admitted or denied at this stage.
24         25.    Paragraph 25 contains conclusions of law that need not be admitted or
25   denied at this stage.
26         26.    Clarios lacks information sufficient to admit or deny the allegations in
27   Paragraph 26 regarding the citizenship of Ramcar Batteries Inc. Paragraph 26 also
28

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   5
 Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 6 of 38 Page ID #:1519




 1   contains conclusions of law regarding the legal status of Ramcar that need not be
 2   admitted or denied at this stage.
 3         27.    Paragraph 27 contains conclusions of law that need not be admitted or
 4   denied at this stage.
 5         28.    Clarios admits that it is a Wisconsin limited liability company registered to
 6   do business in California. Clarios admits that it is a continuation of and successor to
 7   Johnson Controls Battery Group, LLC, a limited liability company converted by
 8   operation of law from Johnson Controls Battery Group, Inc.
 9         29.    Paragraph 29 contains conclusions of law that need not be admitted or
10   denied at this stage, but Clarios nevertheless denies the allegations in Paragraph 29
11   regarding Clarios’ alleged arranger or transporter liability at the Vernon Plant.
12         30.     Paragraph 30 contains conclusions of law that need not be admitted or
13   denied at this stage, but Clarios nevertheless denies the allegations in Paragraph 30
14   regarding Clarios’ alleged arranger or transporter liability at the Vernon Plant.
15         31.    Clarios lacks information sufficient to admit or deny the allegations in
16   Paragraph 31 regarding the citizenship of Quemetco, Inc. Paragraph 31 also contains
17   conclusions of law regarding the legal status of Quemetco that need not be admitted or
18   denied at this stage.
19         32.    Paragraph 32 contains conclusions of law that need not be admitted or
20   denied at this stage.
21         33.    Paragraph 33 contains conclusions of law that need not be admitted or
22   denied at this stage.
23         34.    Clarios lacks information sufficient to admit or deny the allegations in
24   Paragraph 34 regarding the citizenship of International Metals Ekco Ltd. Paragraph 34
25   also contains conclusions of law regarding the legal status of Ekco that need not be
26   admitted or denied at this stage.
27         35.    Paragraph 35 contains conclusions of law that need not be admitted or
28   denied at this stage.

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   6
 Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 7 of 38 Page ID #:1520




 1            36.   Paragraph 36 contains conclusions of law that need not be admitted or
 2   denied at this stage.
 3            37.   Clarios lacks information sufficient to admit or deny the allegations in
 4   Paragraph 37 regarding the citizenship of Blount, Inc. Paragraph 37 also contains
 5   conclusions of law regarding the legal status of Blount that need not be admitted or
 6   denied at this stage.
 7            38.   Paragraph 38 contains conclusions of law that need not be admitted or
 8   denied at this stage.
 9            39.   No response is required.
10            40.   No response is required.
11                                       GENERAL ALLEGATIONS
12            The Site
13            41.   Clarios admits that the Vernon Plant has been operated as a secondary
14   smelter in the City of Vernon. Clarios lacks information sufficient to admit or deny the
15   dates of operation of the Vernon Plant or the number and type of properties in “close
16   proximity” to the Vernon Plant, in part because the term “close proximity” is too vague
17   and ambiguous to be admitted or denied. The allegation that the Vernon Plant “treated”
18   hazardous waste is a conclusion of law that need not be admitted or denied at this stage.
19            42.   Clarios admits that at times the Vernon Plant was used primarily for
20   secondary lead smelting, which extracts lead and other materials from secondary sources
21   including spent lead-acid batteries. Clarios lacks information sufficient to admit or deny
22   the remaining allegations of Paragraph 42 regarding specific operations at the Vernon
23   Plant.
24            43.   Paragraph 43 alleges conclusions of law that need not be admitted or denied
25   at this stage. To the extent Paragraph 43 alleges factual statements, Clarios lacks
26   information sufficient to admit or deny the allegations of Paragraph 43.
27            44.   Clarios lacks information sufficient to admit or deny the allegations of
28   Paragraph 44 regarding documentation. Clarios denies that it arranged, or arranged with

                    Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   7
 Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 8 of 38 Page ID #:1521




 1   a transporter, for disposal or treatment of hazardous substances at the Vernon Plant. The
 2   remaining allegations of Paragraph 44 are conclusions of law that need not be admitted or
 3   denied at this stage.
 4         45.    Clarios lacks information sufficient to admit or deny the allegations of
 5   Paragraph 45 regarding documentation. Clarios denies that it accepted hazardous
 6   substances for transport to the Vernon Plant for disposal or treatment. The remaining
 7   allegations of Paragraph 45 are conclusions of law that need not be admitted or denied.
 8         46.    Clarios lacks information sufficient to admit or deny the allegations of
 9   Paragraph 46 regarding documentation. Clarios denies that it arranged for the disposal or
10   treatment of hazardous substances at the Vernon Plant. The remaining allegations of
11   Paragraph 46 are conclusions of law that need not be admitted or denied at this stage.
12         47.    Clarios lacks information sufficient to admit or deny the allegations of
13   Paragraph 47 regarding the collective or individual actions of “Transporter Defendants.”
14   Clarios denies that it transported hazardous substances to the Vernon Plant, and that it
15   selected or actively participated in the selection of the Vernon Plant as the Treatment,
16   Storage, and Disposal Facility for disposal or treatment of hazardous substances.
17         48.    Clarios admits that certain operations at the alleged Vernon Plant resulted in
18   releases of hazardous substances, but lacks information sufficient to admit or deny the
19   specific allegations of Paragraph 48 regarding the operation of the Vernon Plant and the
20   alleged resulting environmental contamination.
21         49.    Clarios admits that certain operations at the Vernon Plant resulted in releases
22   of hazardous substances, but lacks information sufficient to admit or deny the specific
23   allegations of Paragraph 49 regarding the operation of the Vernon Plant and the alleged
24   resulting environmental contamination.
25         50.    Clarios admits that certain operations at the alleged Vernon Plant resulted in
26   releases of hazardous substances, but lacks information sufficient to admit or deny the
27   specific allegations of Paragraph 50 regarding the operation of the Vernon Plant and the
28   alleged resulting environmental contamination.

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   8
 Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 9 of 38 Page ID #:1522




 1         51.    Clarios lacks information sufficient to admit or deny the specific allegations
 2   of Paragraph 51 regarding the operation of the Vernon Plant and the alleged resulting
 3   environmental contamination.
 4         52.    Clarios lacks information sufficient to admit or deny the specific allegations
 5   of Paragraph 52 regarding the operation of the Vernon Plant and the alleged resulting
 6   environmental contamination.
 7         53.    Clarios lacks information sufficient to admit or deny the specific allegations
 8   of Paragraph 53 regarding the operation of the Vernon Plant and the alleged resulting
 9   environmental contamination.
10         54.    Clarios lacks information sufficient to admit or deny the specific allegations
11   of Paragraph 54 regarding the operation of the Vernon Plant and the alleged resulting
12   environmental contamination.
13         55.    Clarios lacks information sufficient to admit or deny the specific allegations
14   of Paragraph 55 regarding the operation of the Vernon Plant and the alleged resulting
15   environmental contamination.
16         Health Effects of Lead and Other Hazardous Substances
17         56.    Clarios admits that hazardous substances, including the substances defined
18   as “Contaminants of Concern” in the Complaint, can have negative impacts on human
19   health, depending on exposure, dose, and other factors. Clarios lacks information
20   sufficient to admit or deny the allegations of Paragraph 56 regarding releases or
21   threatened releases at and from the Vernon Plant.
22         57.    Clarios admits that the exposure pathways alleged in Paragraph 57 are
23   possible depending on circumstances. Clarios lacks information sufficient to admit or
24   deny allegations regarding how “most exposure” occurs.
25         58.    Clarios admits that lead is a heavy metal and that it can be toxic. Clarios
26   admits that lead can be a cumulative toxicant that can affect multiple organ systems
27   within the body. Clarios admits that the health effects alleged in Paragraph 58 are
28   possible depending on circumstances.

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   9
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 10 of 38 Page ID #:1523




 1         59.    Clarios admits that the health effects alleged in Paragraph 59 are possible
 2   depending on circumstances.
 3         60.    Clarios admits that the health effects alleged in Paragraph 60 are possible
 4   depending on circumstances.
 5         61.    Clarios admits that the health effects alleged in Paragraph 61 are possible
 6   depending on circumstances.
 7         62.    Clarios admits that the health effects alleged in Paragraph 62 are possible
 8   depending on circumstances.
 9         63.    Clarios admits that the health effects alleged in Paragraph 63 are possible
10   depending on circumstances.
11         64.    Clarios admits that the health effects alleged in Paragraph 64 are possible
12   depending on circumstances.
13         Regulation of the Vernon Plant
14         65.    The allegations of Paragraph 65 are Plaintiffs’ characterizations of
15   California and federal law that need not be admitted or denied.
16         66.    Clarios lacks information sufficient to admit or deny the allegations of
17   Paragraph 66.
18         67.    Clarios lacks information sufficient to admit or deny the allegations of
19   Paragraph 67.
20         68.    Clarios lacks information sufficient to admit or deny the allegations of
21   Paragraph 68.
22         69.    Clarios lacks information sufficient to admit or deny the allegations of
23   Paragraph 69.
24         70.    Clarios lacks information sufficient to admit or deny the allegations of
25   Paragraph 70.
26         71.    Clarios lacks information sufficient to admit or deny the allegations of
27   Paragraph 71.
28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   10
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 11 of 38 Page ID #:1524




 1         72.    Clarios lacks information sufficient to admit or deny the allegations of
 2   Paragraph 72.
 3         73.    Clarios lacks information sufficient to admit or deny the allegations of
 4   Paragraph 73.
 5         74.    Clarios lacks information sufficient to admit or deny the allegations of
 6   Paragraph 74.
 7         75.    Clarios lacks information sufficient to admit or deny the allegations of
 8   Paragraph 75.
 9         76.    Clarios lacks information sufficient to admit or deny the allegations of
10   Paragraph 76.
11         77.    Clarios lacks information sufficient to admit or deny the allegations of
12   Paragraph 77.
13         78.    Clarios lacks information sufficient to admit or deny the allegations of
14   Paragraph 78.
15         Site Cleanup and Enforcement Activities
16         79.    Clarios admits that certain operations at the Vernon Plant resulted in releases
17   of hazardous substances. Clarios denies DTSC has taken “continuous action” in response
18   to the contamination alleged, and lacks information sufficient to admit or deny the
19   remaining specific allegations of Paragraph 79 regarding DTSC’s response actions.
20         80.    Clarios lacks information sufficient to admit or deny the specific allegations
21   of Paragraph 80 regarding lead concentrations in soil.
22         81.    Clarios lacks information sufficient to admit or deny the allegations of
23   Paragraph 81.
24         82.    Clarios lacks information sufficient to admit or deny the allegations of
25   Paragraph 82.
26         83.    Clarios lacks information sufficient to admit or deny the allegations of
27   Paragraph 83.
28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   11
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 12 of 38 Page ID #:1525




 1         84.    Clarios lacks information sufficient to admit or deny the allegations of
 2   Paragraph 84.
 3         85.    Clarios lacks information sufficient to admit or deny the allegations of
 4   Paragraph 85.
 5         86.    Clarios lacks information sufficient to admit or deny the allegations of
 6   Paragraph 86.
 7         87.    Clarios lacks information sufficient to admit or deny the allegations of
 8   Paragraph 87.
 9         88.    Clarios lacks information sufficient to admit or deny the allegations of
10   Paragraph 88.
11         89.    Clarios lacks information sufficient to admit or deny the allegations of
12   Paragraph 89.
13         90.    Clarios lacks information sufficient to admit or deny the allegations of
14   Paragraph 90.
15         91.    Clarios lacks information sufficient to admit or deny the allegations of
16   Paragraph 91.
17         92.    Clarios admits that Plaintiffs have incurred some costs for environmental
18   investigation and excavation activities at certain points within 1.7 miles of the Vernon
19   Plant. Clarios lacks information sufficient to admit or deny the extent to which such
20   costs were incurred as a result of releases and/or threatened releases of hazardous
21   substances from the Vernon Plant.
22         93.    Clarios lacks information sufficient to admit or deny the allegations of
23   Paragraph 93.
24         94.    Clarios lacks information sufficient to admit or deny the allegations of
25   Paragraph 94 regarding Plaintiffs’ expectations.
26         History of Owners and Operators of the Vernon Plant and Their Successors
27         95.    Clarios lacks information sufficient to admit or deny the allegations of
28   Paragraph 95.

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   12
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 13 of 38 Page ID #:1526




 1         96.    Clarios lacks information sufficient to admit or deny the allegations of
 2   Paragraph 96.
 3         97.    Clarios lacks information sufficient to admit or deny the allegations of
 4   Paragraph 97.
 5         98.    Clarios lacks information sufficient to admit or deny the allegations of
 6   Paragraph 98.
 7         99.    Clarios lacks information sufficient to admit or deny the allegations of
 8   Paragraph 99.
 9         100. Clarios lacks information sufficient to admit or deny the allegations of
10   Paragraph 100.
11         101. Clarios lacks information sufficient to admit or deny the allegations of
12   Paragraph 101.
13         102. Clarios lacks information sufficient to admit or deny the allegations of
14   Paragraph 102.
15         103. The allegations of Paragraph 103 are legal conclusions that need not be
16   admitted or denied at this stage.
17         104. Clarios lacks information sufficient to admit or deny the allegations of
18   Paragraph 104.
19         105. Clarios lacks information sufficient to admit or deny the allegations of
20   Paragraph 105.
21         106. Clarios lacks information sufficient to admit or deny the allegations of
22   Paragraph 106.
23         107. Clarios lacks information sufficient to admit or deny the allegations of
24   Paragraph 107.
25         108. Clarios lacks information sufficient to admit or deny the allegations of
26   Paragraph 108.
27         109. Clarios lacks information sufficient to admit or deny the allegations of
28   Paragraph 109.

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   13
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 14 of 38 Page ID #:1527




 1         110. Clarios lacks information sufficient to admit or deny the allegations of
 2   Paragraph 110.
 3         111. Clarios lacks information sufficient to admit or deny the allegations of
 4   Paragraph 111.
 5         112. Clarios lacks information sufficient to admit or deny the allegations of
 6   Paragraph 112.
 7         113. Clarios lacks information sufficient to admit or deny the allegations of
 8   Paragraph 113.
 9         114. Clarios lacks information sufficient to admit or deny the factual allegations
10   of Paragraph 114. Paragraph 114 also contains legal conclusions that need not be
11   admitted or denied at this stage.
12         115. Clarios lacks information sufficient to admit or deny the factual allegations
13   of Paragraph 115. Paragraph 115 also contains legal conclusions that need not be
14   admitted or denied at this stage.
15         116. Paragraph 116 contains legal allegations and conclusions that need not be
16   admitted or denied at this stage. To the extent the allegations of Paragraph 116 are
17   construed as factual in nature, Clarios lacks information sufficient to admit or deny them.
18         117. Paragraph 117 contains legal conclusions that need not be admitted or
19   denied at this stage.
20         118. Clarios lacks information sufficient to admit or deny the allegations of
21   Paragraph 118.
22         119. Clarios lacks information sufficient to admit or deny the allegations of
23   Paragraph 119.
24         120. Clarios lacks information sufficient to admit or deny the allegations of
25   Paragraph 120.
26         121. Clarios lacks information sufficient to admit or deny the allegations of
27   Paragraph 121.
28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   14
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 15 of 38 Page ID #:1528




 1         122. Clarios lacks information sufficient to admit or deny the allegations of
 2   Paragraph 122.
 3         123. Clarios lacks information sufficient to admit or deny the allegations of
 4   Paragraph 123.
 5         124. Clarios lacks information sufficient to admit or deny the allegations of
 6   Paragraph 124.
 7         125. Clarios lacks information sufficient to admit or deny the allegations of
 8   Paragraph 125.
 9         126. Paragraph 126 contains legal conclusions that need not be admitted or
10   denied at this stage.
11         127. Clarios lacks information sufficient to admit or deny the factual allegations
12   of Paragraph 127. Paragraph 127 also contains legal conclusions that need not be
13   admitted or denied at this stage.
14         128. Clarios lacks information sufficient to admit or deny the factual allegations
15   of Paragraph 128. Paragraph 128 also contains legal conclusions that need not be
16   admitted or denied at this stage.
17         129. Clarios lacks information sufficient to admit or deny the allegations of
18   Paragraph 129.
19                                    FIRST CLAIM FOR RELIEF
20         130. Clarios’ responses to Paragraphs 1-129 are incorporated here.
21         131. Paragraph 131 purports to characterize CERCLA, which speaks for itself
22   and need not be admitted or denied at this stage.
23         132. Clarios lacks information sufficient to admit or deny the allegations of
24   Paragraph 132 regarding site contamination. Paragraph 132 also contains legal
25   conclusions that need not be admitted or denied at this stage.
26         133. Paragraph 133 contains legal conclusions that need not be admitted or
27   denied at this stage.
28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   15
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 16 of 38 Page ID #:1529




 1          134. Clarios lacks information sufficient to admit or deny the allegations of
 2   Paragraph 134 regarding site contamination. Paragraph 134 also contains legal
 3   conclusions that need not be admitted or denied at this stage.
 4          135. Clarios lacks information sufficient to admit or deny the allegations of
 5   Paragraph 135 regarding site contamination. Paragraph 135 also contains legal
 6   conclusions that need not be admitted or denied at this stage.
 7          136. Clarios lacks information sufficient to admit or deny the allegations of
 8   Paragraph 136 regarding the release of hazardous substances. Paragraph 136 also
 9   contains legal conclusions that need not be admitted or denied at this stage. Clarios
10   nevertheless denies the allegations in Paragraph 136 regarding Clarios’ alleged arranger
11   or transporter liability.
12          137. Clarios lacks information sufficient to admit or deny the allegations of
13   Paragraph 137 regarding the release of hazardous substances. Paragraph 137 also
14   contains legal conclusions that need not be admitted or denied at this stage. Clarios
15   nevertheless denies the allegations in Paragraph 137 regarding Clarios’ alleged arranger
16   or transporter liability.
17          138. Paragraph 138 contains legal conclusions that need not be admitted or
18   denied at this stage.
19          139. Paragraph 139 contains legal conclusions that need not be admitted or
20   denied at this stage.
21          140. Paragraph 140 contains legal conclusions that need not be admitted or
22   denied at this stage.
23          141. Paragraph 141 contains legal conclusions that need not be admitted or
24   denied at this stage.
25          142. Paragraph 142 contains legal conclusions that need not be admitted or
26   denied at this stage. Clarios nevertheless denies liability under CERCLA Section 107(a).
27          143.    Paragraph 143 contains legal conclusions that need not be admitted or
28   denied at this stage. Clarios nevertheless denies liability under CERCLA Section 107(a).

                   Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   16
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 17 of 38 Page ID #:1530




 1                                  SECOND CLAIM FOR RELIEF
 2         144. Clarios’ responses to Paragraphs 1-143 are incorporated here.
 3         145. Paragraph 145 contains legal conclusions that need not be admitted or
 4   denied at this stage. Clarios nevertheless denies that Plaintiffs are entitled to a
 5   declaratory judgment against Clarios under CERCLA Section 113(g)(2).
 6                                   THIRD CLAIM FOR RELIEF
 7         146. Clarios’ responses to Paragraphs 1-145 are incorporated here.
 8         147. Paragraph 147 purports to characterize the California Health and Safety
 9   Code, which speaks for itself and need not be admitted or denied at this stage.
10         148. Paragraph 148 contains legal conclusions that need not be admitted or
11   denied at this stage.
12         149. Paragraph 149 contains legal conclusions that need not be admitted or
13   denied at this stage.
14         150. Paragraph 150 contains legal conclusions that need not be admitted or
15   denied at this stage.
16         151. Paragraph 151 contains legal conclusions that need not be admitted or
17   denied at this stage. Clarios nevertheless denies liability under Cal. Health and Safety
18   Code Section 25319.
19         152. Paragraph 152 contains legal conclusions that need not be admitted or
20   denied at this stage. Clarios nevertheless denies liability under Cal. Health and Safety
21   Code Section 25360.
22         153. Paragraph 153 contains legal conclusions that need not be admitted or
23   denied at this stage. Clarios nevertheless denies liability under Cal. Health and Safety
24   Code Sections 25360 and 25360.1.
25                                  FOURTH CLAIM FOR RELIEF
26         154. Clarios’ responses to Paragraphs 1-153 are incorporated here.
27         155. Paragraph 155 purports to quote California Health and Safety Code Section
28   25358.3(a), which speaks for itself and need not be admitted or denied at this stage.

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   17
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 18 of 38 Page ID #:1531




 1         156. Paragraph 156 purports to quote California Health and Safety Code Section
 2   25358.3(e), which speaks for itself and need not be admitted or denied at this stage.
 3         157. Paragraph 157 purports to quote California Health and Safety Code Section
 4   25358.3(g), which speaks for itself and need not be admitted or denied at this stage.
 5         158. Clarios lacks information sufficient to admit or deny the allegations of
 6   Paragraph 158.
 7         159. Clarios lacks information sufficient to admit or deny the allegations of
 8   Paragraph 159.
 9         160. Paragraph 160 contains legal conclusions that need not be admitted or
10   denied at this stage. Clarios nevertheless denies being a “responsible party” under Cal.
11   Health and Safety Code Section 25358.3.
12         161. Paragraph 161 contains legal conclusions that need not be admitted or
13   denied at this stage.
14                                    FIFTH CLAIM FOR RELIEF
15         Plaintiffs’ Fifth Claim for Relief requires no response from Clarios.
16                                        PRAYER FOR RELIEF
17         Fed. R. Civ. P. 8 does not require Clarios to respond to Plaintiffs’ Prayer for
18   Relief, but Clarios generally denies that Plaintiffs are entitled to the relief sought.
19

20

21

22

23

24

25

26

27

28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   18
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 19 of 38 Page ID #:1532




 1                          AFFIRMATIVE AND OTHER DEFENSES
 2         1.     Definition of “Site”: Plaintiffs’ alleged definition of the “Site” is inaccurate
 3   and unsupportable because hazardous substances released from the Vernon Plant have
 4   not come to be located in areas Plaintiffs include in the alleged definition of the “Site.”
 5   Some or all of the costs alleged in connection with investigation and excavation activities
 6   described in Plaintiffs’ Complaint are therefore associated with alleged environmental
 7   contamination that is unconnected to the Vernon Plant.
 8         2.     Federally permitted release: All or some portion of Plaintiffs’ alleged
 9   response costs resulted from a federally permitted release, for which recovery cannot be
10   sought under CERCLA Section 107. See 42 U.S.C. § 9607(j).
11         3.     National Contingency Plan: Some or all of Plaintiffs’ alleged costs of
12   removal and remedial action, and Plaintiffs’ actions in conjunction with incurring those
13   costs, are and have been inconsistent with the “National Oil and Hazardous Substances
14   Pollution Contingency Plan” 40 C.F.R. Part 300, et seq. Among other inconsistencies,
15   and without limitation, Plaintiffs failed to properly investigate the alleged contamination
16   by hazardous substances, including potential sources; to establish scientifically
17   supportable cleanup standards for contaminants of concern; to adequately and timely
18   evaluate site remediation options and priorities; to assess site conditions and evaluate
19   alternatives; to properly select a remedy; and to manage remediation in a cost-effective
20   manner. See id. § 9607(a)(4)(A).
21         4.     Superfund Recycling Equity Act: Pursuant to the Superfund Recycling
22   Equity Act, 42, U.S.C. § 9627, Clarios is not liable under sections 9607(a)(3) and
23   9607(a)(4) of CERCLA, or under HSAA, with respect to any recyclable material that it
24   provided to the Vernon Plant for recycling.
25         5.     Divisibility: Any Clarios liability under HSAA and CERCLA must be
26   several, rather than joint and several, because the alleged harm is divisible and must be
27   apportioned. HSAA has a presumption of divisibility.
28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   19
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 20 of 38 Page ID #:1533




 1         6.     Disposal and treatment: Clarios did not intend to arrange, and did not
 2   arrange, for “disposal” or “treatment” of hazardous substances at the alleged Vernon
 3   Plant, and the Vernon Plant was not a “disposal or treatment facility,” as those terms are
 4   defined in CERCLA. See 42 U.S.C. § 9607(a)(3)-(4). Among other reasons, the Clarios
 5   materials at issue, if any, were useful products and recyclable material.
 6         7.     Settlement credit: Any potentially responsible party who has resolved
 7   claims by settlement is not liable for contribution under CERCLA Section 113, but such
 8   settlements reduce the potential liability of Clarios and other defendants by the amount of
 9   the settlement. See 42 U.S.C. § 9613(f)(2). Such settlements include, but are not limited
10   to, the settlement in favor of the Vernon Environmental Response Trust as described in
11   the Consent Decree and Settlement Agreement filed in In Re Exide Holdings, Inc., et al.
12   in the U.S. Bankruptcy Court for the District of Delaware, ECF No. 869-1 (Sept. 22,
13   2020).
14         8.     Battery tax: Manufacturer battery fees remitted by Clarios under
15   California’s Lead-Acid Battery Recycling Act must be “credited against amounts owed
16   by the manufacturer to the state pursuant to a judgment or determination of liability under
17   [the HSAA] or any other law for removal, remediation, or other response costs relating to
18   a release of a hazardous substance from a lead-acid battery recycling facility.” Cal.
19   H.S.C. § 25215.56(a).
20         9.     Statutes of limitations: Plaintiffs’ claims are barred by applicable statutes
21   of limitations.
22         10.    Injunction: Among other defenses and without waiving any defense, any
23   injunction compelling abatement on private property requires joinder of the property
24   owner as a necessary party, and depending on the actual injunction sought, such joinder
25   may be infeasible.
26

27

28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   20
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 21 of 38 Page ID #:1534




 1                                          COUNTERCLAIMS
 2         Defendant Clarios, LLC counterclaims as follows against Plaintiffs California
 3   Department of Toxic Substances Control and the Toxic Substances Control Account.
 4   This Counterclaim adopts the defined terms used in Plaintiffs’ Complaint unless
 5   otherwise specified.
 6                                   JURISDICTION AND VENUE
 7         1.     The Court has jurisdiction over these counterclaims under 28 U.S.C. § 1331
 8   and 42 U.S.C. § 9613(b). The Court has supplemental jurisdiction over state law claims
 9   under 28 U.S.C. § 1367 because the federal and state claims arise from a common
10   nucleus of operative facts.
11         2.     Venue is proper in this district under 28 U.S. § 1391(b) and 42 U.S.C.
12   § 9613(b) because the alleged releases and/or threatened releases occurred in this district.
13                                                 PARTIES
14         3.     Clarios, LLC is a Wisconsin limited liability company registered to do
15   business in California.
16         4.     The California Department of Toxic Substances Control (“DTSC”) is a
17   public agency of the State of California, organized and existing under Cal. Health and
18   Safety Code, § 58000 et seq. DTSC is the successor to the California Department of
19   Health Services.
20         5.     The Toxic Substances Control Account is an account within the State of
21   California General Fund pursuant to Cal. Health and Safety Code, § 25173.6.
22                                    GENERAL ALLEGATIONS
23         6.     DTSC’s mission includes protecting California’s people and environment
24   from the harmful effects of toxic substances by restoring contaminated resources, and
25   enforcing hazardous waste laws, including the Hazardous Waste Control Law, Cal.
26   Health and Safety Code (“HWCL”), § 25100 et seq. DTSC administers the HWCL,
27   which has as strict, or stricter, requirements for regulating hazardous waste than the
28   federal Resource Conservation and Recovery Act (“RCRA”), 42 U.SC. § 6901 et seq.

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   21
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 22 of 38 Page ID #:1535




 1          7.         CERCLA imposes liability on several classes of persons, including “any
 2   person who at the time of disposal of any hazardous substance owned or operated any
 3   facility at which such hazardous substances were disposed of.” 42 U.S.C. § 9607(a)(2).
 4          8.         Liability as an operator attaches when a party “manage[s], direct[s], or
 5   conduct[s] operations specifically related to pollution, that is, operations having to do
 6   with the leakage or disposal of hazardous waste, or decisions about compliance with
 7   environmental regulations.” United States v. Bestfoods, 524 U.S. 51, 66 (1998).
 8          9.         Governmental entities are not insulated from liability as “operators” under
 9   CERCLA, including when acting under their regulatory authority. United States v. Shell
10   Oil, 294 F.3d 1045, 1053 (9th Cir. 2002); see also FMC Corp. v. United States Dep't of
11   Commerce, 29 F.3d 833, 840 (3rd Cir. 1994) (en banc) (“[T]he government can be liable
12   when it engages in regulatory activities extensive enough to make it an operator of a
13   facility....”).
14          10.        As a remedial statute, CERCLA is construed liberally in order to effectuate
15   its goals. Carson Harbor Vill., Ltd. v. Unocal Corp., 270 F.3d 863, 880 (9th Cir. 2001)
16   (en banc).
17          DTSC’s failure to satisfy its mandatory permitting responsibilities
18          11.        DTSC and its predecessor agency administered a hazardous waste permitting
19   system for the Vernon Plant for more than 30 years, during which time no final hazardous
20   waste facility permit was ever issued for the Vernon Plant.
21          12.        Upon information and belief, a former owner or operator of the alleged
22   Vernon Plant filed a RCRA Part A application with the United States Environmental
23   Protection Agency (EPA) on August 8, 1980.
24          13.        Upon information and belief, DTSC’s predecessor agency issued an “Interim
25   Status Document” (ISD) for the Vernon Plant nearly 40 years ago on December 12, 1981.
26   Alternatively, upon information and belief, an ISD for the Vernon Plant was issued on
27   December 18, 1981.
28

                   Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   22
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 23 of 38 Page ID #:1536




 1            14.    Upon information and belief, a former owner or operator of the Vernon Plant
 2   subsequently eliminated a waste pile, claimed that its smelters did not require a permit,
 3   and requested reclassification to generator status. Upon information and belief, EPA then
 4   rescinded the facility’s Treatment and Storage Facility classification by returning the
 5   1980 RCRA Part A permit application.
 6            15.    Upon information and belief, DTSC’s predecessor agency rescinded the ISD
 7   for the Vernon Plant in 1982.
 8            16.    Upon information and belief, DTSC’s predecessor agency issued another
 9   ISD for the Vernon Plant on August 19, 1983. Alternatively, upon information and
10   belief, a renewed ISD was issued for the Vernon Plant sometime between 1982 and
11   January 1, 1992. Alternatively, upon information and belief, a renewed ISD was issued
12   for the Vernon Plant sometime between January 1, 1992 and December 13, 1999.
13            17.    Upon information and belief, a former owner or operator of the Vernon Plant
14   filed a revised RCRA Part A application for the Vernon Plant on July 5, 1985.
15            18.    Upon information and belief, DTSC’s predecessor agency determined on
16   September 3, 1986 that a hazardous waste facility permit was necessary for the Vernon
17   Plant.
18            19.    Upon information and belief, a former owner or operator of the Vernon Plant
19   submitted a RCRA Part B application for the Vernon Plant on November 8, 1988. That
20   application, including its subsequent and incorporated revisions, is referred to here as the
21   “Permit Application.”
22            20.    California law required DTSC to act on the November 8, 1988 hazardous
23   waste facility permit application for the Vernon Plant on or before July 1, 1993. Cal.
24   Health and Safety Code, § 25200.11(a). DTSC was required either to issue the permit,
25   make a final denial of the application, or extend final action for one year upon a
26   determination that the application was complete and more time was needed for
27   evaluation. Id.
28

                    Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   23
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 24 of 38 Page ID #:1537




 1         21.    Upon information and belief, as of July 1, 1993, DTSC had not issued a
 2   permit for the Vernon Plant, denied the Permit Application, or extended final action for
 3   one year. Upon information and belief, operations continued at the Vernon Plant without
 4   action on the Permit Application from 1993 through 1999.
 5         22.    Upon information and belief, DTSC made no further permitting
 6   determinations with respect to the Vernon Plant until December 13, 1999.
 7         23.    Upon information and belief, DTSC approved a Class 2 Interim Status
 8   modification for the Vernon Plant on December 13, 1999 for supplemental environmental
 9   projects as a result of the settlement of an enforcement case.
10         24.    Upon information and belief, DTSC approved a Class 2 Interim Status
11   modification for the Vernon Plant on June 30, 2000, regarding a wastewater treatment
12   plant and secondary containment.
13         25.    Upon information and belief, DTSC approved a Class 1 Interim Status
14   modification for the Vernon Plant on January 5, 2001, for change of ownership and
15   operational control to Exide. Upon information and belief, DTSC approved a Class 1
16   Interim Status modification for the Vernon Plant on November 16, 2001 for Exide’s
17   name change.
18         26.    Upon information and belief, between 1988 and 2006, the owners or
19   operators of the Vernon Plant periodically revised the Permit Application.
20         27.    Upon information and belief, DTSC requested information on May 4, 1992
21   and the Permit Application was revised with the requested information in June 1992.
22         28.    Upon information and belief, the Permit Application was revised in
23   November 1993 with an updated contingency plan, more detailed operating procedures,
24   description of containment buildings, and furnace operation information requested by
25   DTSC.
26         29.    Upon information and belief, the Permit Application was revised in February
27   1998 to reflect additional and expanded operations and equipment, a revised waste
28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   24
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 25 of 38 Page ID #:1538




 1   analysis plan, a revised closure/post-closure plan and cost estimates, and other revisions
 2   and clarifications requested by DTSC.
 3         30.    Upon information and belief, the Permit Application was revised in
 4   November 2000 to incorporate the two approved Class 2 Interim Status modification
 5   requests in 1999 and 2000, revised permitted unit capacities, updated contingency plan,
 6   updated closure/post-closure plan and cost estimate, and a revised process description
 7   based on the Interim Status modifications.
 8         31.    Upon information and belief, the Permit Application was revised in May
 9   2002 to respond to comments from DTSC and to reflect the addition of new equipment.
10   Upon information and belief, certain pages in the May 2002 Permit Application revision
11   were replaced in January 2006 to reflect the relocation of certain equipment.
12         32.    Upon information and belief, the Permit Application was revised in April
13   2006 to reflect additional equipment and a revised closure/post-closure cost estimate.
14         33.    Upon information and belief, DTSC did not submit for public review a draft
15   permit in response to the Permit Application until July 7, 2006, nearly 18 years after the
16   Permit Application was submitted.
17         34.    Upon information and belief, DTSC did not release for public comment a
18   Health Risk Assessment and, as required by the California Environmental Quality Act, an
19   Environmental Impact Report related to the Vernon Plant until July 7, 2006, nearly 18
20   years after the Permit Application was submitted to DTSC.
21         35.    Upon information and belief, following public comment on the draft permit,
22   Health Risk Assessment and Environmental Impact Report, DTSC subsequently directed
23   Exide to revise the Permit Application again. Upon information and belief, Exide
24   submitted a revised Permit Application on July 23, 2010.
25         36.    Upon information and belief, DTSC subsequently directed Exide to revise its
26   Permit Application again. Upon information and belief, Exide submitted a revised Permit
27   Application in January 2013.
28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   25
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 26 of 38 Page ID #:1539




 1         37.    Upon information and belief, SB 712 passed in 2014 and required DTSC to
 2   act upon the Permit Application by December 31, 2015. Upon information and belief,
 3   Exide withdrew the Permit Application in April 2015, more than 26 years after it was
 4   first submitted.
 5         38.    Upon information and belief, DTSC never granted or denied the Permit
 6   Application during its pendency of more than 26 years.
 7         39.    Upon information and belief, DTSC’s failure to act on the Permit
 8   Application affected the nature, duration and extent of releases or threatened releases of
 9   hazardous substances at, from, or related to the Vernon Plant. Upon information and
10   belief, DTSC’s failure to act on the Permit Application therefore impacted the eventual
11   cost of investigation and excavation activities in the area DTSC alleged to be impacted by
12   the Vernon Plant.
13         40.    California law mandated that any hazardous waste facility permit issued for
14   the Vernon Plant include a requirement for “corrective action for all releases of
15   hazardous waste or constituents from… a hazardous waste management unit at a facility
16   engaged in hazardous waste management, regardless of the time at which waste was
17   released at the facility.” Cal. Health and Safety Code, § 25200.10(b). Such a corrective
18   action provision in a hazardous waste facility permit for the Vernon Plant needed to
19   include a requirement “that corrective action be taken beyond the facility boundary where
20   necessary to protect human health and safety or the environment[.]” Id.
21         41.    Upon information and belief, by failing to act on the Permit Application for
22   more than 26 years, DTSC thwarted the requirement in California law that would have
23   mandated that DTSC include a corrective action requirement for the Vernon Plant as part
24   of any permit issued in response to the Permit Application. Upon information and belief,
25   if DTSC had issued a lawfully constituted permit for the Vernon Plant in response to the
26   Permit Application by July 1, 1993, such a corrective action requirement would have
27   been in place by July 1, 1993. Id., § 25200.11(a).
28

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   26
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 27 of 38 Page ID #:1540




 1         42.    California law also mandated that when considering a hazardous waste
 2   facility permit where corrective action could not be completed prior to the issuance of the
 3   permit, DTSC needed to include in the permit “schedules of compliance for corrective
 4   action.” Id., § 25200.10(b).
 5         43.    Upon information and belief, the corrective action required in connection
 6   with the Vernon Plant could not have been completed between November 8, 1988 and
 7   July 1, 1993, when the Permit Application was due for DTSC action under Cal. Health
 8   and Safety Code, § 25200.11(a).
 9         44.    Upon information and belief, in considering the November 8, 1988 Permit
10   Application, which was due no later than July 1, 1993, DTSC was required to include in
11   any responsive permit for the Vernon Plant “schedules of compliance for corrective
12   action.” Id., § 25200.10(b).
13         45.    Upon information and belief, if DTSC had fulfilled its statutory permitting
14   obligations under California hazardous waste law in the early 1990s, an enforceable
15   corrective action requirement for the Vernon Plant, with associated compliance
16   schedules, would have been in place by 1993.
17         46.    Instead, upon information and belief, no corrective action requirement was
18   in place for the Vernon Plant throughout the 1990s. Rather than requiring the Vernon
19   Plant’s owners and operators to take corrective action during the 1990s, upon information
20   and belief, DTSC allowed operations at the Vernon Plant to continue, including the
21   environmental releases DTSC now alleges were associated with those operations. Upon
22   information and belief, the absence of a corrective action requirement and associated
23   compliance schedules in the 1990s contributed to the ultimate extent and severity of the
24   environmental contamination DTSC now attributes to the Vernon Plant, contributing to
25   higher response costs.
26         DTSC’s failure to secure financial assurance for the Vernon Plant
27         47.    The purpose of financial assurances in the California hazardous waste laws
28   is to assure that facility owners and operators can address adverse environmental

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   27
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 28 of 38 Page ID #:1541




 1   conditions arising out of facility operations without transferring such costs to the
 2   taxpayers.
 3         48.     Exide, with its multiple bankruptcies, is an example of why DTSC’s
 4   obligation to enforce the financial assurances obligations under California law are
 5   important for the public, the customers of the facilities, and the regulated community of
 6   hazardous waste facility permitted owners or operators.
 7         49.     Exide went through bankruptcy proceedings three times between 2002 and
 8   2020, with the final result that the bankruptcy judge in Exide’s third bankruptcy in 2020
 9   concluded: “Exide should pay its debts, but it cannot. There is simply no available
10   money to do so.” In re: Exide Holdings, Inc., No 20-11157, ECF No. 1004-3, at 1 (D.
11   Del. Bankr., Oct. 19, 2020).
12         50.     California law mandated that when considering a hazardous waste facilities
13   permit where corrective action could not be completed prior to the issuance of the permit,
14   DTSC needed to include in the permit “assurance of financial responsibility for
15   completing the corrective action.” Id., § 25200.10(b).
16         51.     Upon information and belief, the corrective action required in the vicinity of
17   the Vernon Plant could not have been completed between November 8, 1988 and July 1,
18   1993, when the Permit Application was due for DTSC action under Cal. Health and
19   Safety Code, § 25200.11(a).
20         52.     Upon information and belief, in considering the November 8, 1988 Permit
21   Application, which was due for action no later than July 1, 1993, DTSC was required to
22   include in any permit for the Vernon Plant requirements for “assurance of financial
23   responsibility for completing the corrective action.” Id., § 25200.10(b).
24         53.     Upon information and belief, if DTSC had fulfilled its statutory permitting
25   obligations under California hazardous waste law in the early 1990s, an enforceable
26   corrective action requirement for Exide, with associated financial assurances, would have
27   been in place by 1993.
28

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   28
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 29 of 38 Page ID #:1542




 1         54.    California law also mandated that DTSC adopt standards and regulations
 2   specifying “financial assurances to be provided by the owner or operator of a hazardous
 3   waste facility that are necessary to respond adequately to damage claims arising out of
 4   the operation of that type of facility[.]” Cal. Health and Safety Code, § 25245(a)(1). Per
 5   that mandate, DTSC promulgated 22 CCR § 66264.101, providing that “[t]he owner or
 6   operator [of a facility seeking a permit for the transfer, treatment, storage, or disposal of
 7   hazardous waste] shall provide a financial assurance mechanism for corrective action to
 8   [DTSC] within 90 days of [DTSC’s] approval of a corrective measures implementation
 9   workplan or a [DTSC]-approved equivalent… to allow [DTSC] access to the funds to
10   undertake corrective measures implementation tasks if the owner or operator is unable or
11   unwilling to undertake the required tasks.” 22 CCR § 66264.101(b).
12         55.    Upon information and belief, DTSC did not require the owner or operator of
13   the Vernon Plant to provide a financial assurance mechanism for corrective action during
14   the 1980s or 1990s.
15         56.    Upon information and belief, DTSC did not approve or require a corrective
16   measures implementation workplan or an equivalent during the 1980s or 1990s.
17         57.    California law mandates that the interim status of a facility “shall terminate”
18   on July 1, 1997 “unless [DTSC] certifies, on or before July 1, 1997, that the facility is in
19   compliance with the financial assurance requirements of Article 12 (commencing with
20   Section 25245)[.]” Cal. Health and Safety Code, § 25205(b). The financial assurance
21   requirements set forth in this section are “requirements of Article 12.”
22         58.    Upon information and belief, DTSC did not certify during the 1980s or
23   1990s that the Vernon Plant was in compliance with the financial assurance requirements
24   of Article 12.
25         59.    Upon information and belief, the interim status of the Vernon Plant
26   terminated on July 1, 1997 following DTSC’s failure to certify that Exide was in
27   compliance with the financial assurance requirements of Article 12. Upon information
28   and belief, DTSC allowed the Vernon Plant to operate unlawfully after July 1, 1997,

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   29
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 30 of 38 Page ID #:1543




 1   without interim status or other proper legal authorization. Alternatively, upon
 2   information and belief, DTSC allowed the Vernon Plant to operate pursuant to an interim
 3   status after July 1, 1997 in violation of DTSC obligations under California law.
 4          60.    Upon information and belief, DTSC’s failure in the early 1990s to enforce
 5   statutory requirements for financial assurances from the owners or operators of the
 6   Vernon Plant regarding corrective action contributed to the unavailability of funding
 7   from Exide when remediation and removal operations were finally undertaken two
 8   decades later.
 9          DTSC’s cleanup mismanagement
10          61.     In November 2015, DTSC made a determination that contamination in what
11   DTSC characterized as the vicinity of the Vernon Plant may pose an imminent and
12   substantial endangerment (“ISE”) to public health, welfare, or the environment. See
13   Auditor of the State of California, Cal. Dept. of Toxic Substances Control: The State’s
14   Poor Management of the Exide Cleanup Project Has Left Californians at Continued Risk
15   of Lead Poisoning (October 2020) (“State Auditor Report”), Exhibit 1, at 4.
16          62.    Because it made an ISE determination, DTSC could have elected to conduct
17   cleanup activities itself, or hire contractors. Id. at 5. Upon information and belief, DTSC
18   chose to hire contractors.
19          63.    In April 2016, the state legislature passed Assembly Bill 118 (“AB 118”).
20   AB 118 appropriated $176,600,000 from the state’s General Fund to DTSC, to be used
21   for investigation and cleanup of properties in communities surrounding the Vernon Plant.
22          64.    As of June 2020, DTSC has received approximately $260,000,000 from the
23   state, primarily from the General Fund, to conduct the Vernon Plant cleanup and related
24   activities. Id. at 5.
25          65.    Upon information and belief, DTSC has mismanaged the investigation and
26   cleanup, and the funds allocated for it.
27          66.    Upon information and belief, DTSC’s cleanup costs have been significantly
28   higher than necessary.

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   30
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 31 of 38 Page ID #:1544




 1         67.    Upon information and belief, to date DTSC’s largest cleanup contracts are
 2   time-and-materials contracts, and not fixed-price contracts. A fixed-price contract limits
 3   costs to an agreed-upon amount. In contrast, the time-and-materials contracts entered
 4   into by DTSC allowed DTSC to be charged for the full actual cost of labor and materials,
 5   regardless of whether those costs exceeded estimates.
 6         68.    Cleanup costs exceeded estimates. Upon information and belief, contractors
 7   under a time-and-materials arrangement with DTSC did not utilize cost-effective
 8   techniques, and as a result tens of millions of dollars in unnecessary costs were passed on
 9   to DTSC. See e.g., State Auditor Report, at 25.
10         69.    Upon information and belief, DTSC recognized costs were exceeding
11   estimates, and spent an additional $5,400,000 to hire a consultant to help control the
12   excess costs. These excess costs were a foreseeable consequence of DTSC’s time-and-
13   materials contracts.
14         70.    Upon information and belief, DTSC had several options other than entering
15   into time-and-materials contracts for the cleanup.
16         71.    Upon information and belief, time-and-materials contracts are not the norm
17   for public agencies.
18         72.    In addition to mismanaging the funds allocated to it from the General Fund
19   to clean up several thousand properties DTSC classified as high-priority, upon
20   information and belief DTSC currently has no timeline or plan for cleaning up the
21   remaining properties it has designated as impacted by the Vernon Plant. This set of
22   properties is estimated to number 4,600. See State Auditor Report at 17.
23         Clarios’ damages
24         73.    DTSC’s failure to enforce and comply with California statutory law led to
25   more widespread environmental contamination in what DTSC has characterized as the
26   vicinity of the Vernon Plant and consequently unnecessary response costs for
27   investigation, removal, and remedial actions. To the extent that a judgment is entered
28   under CERCLA, HSAA, or other law subjecting Clarios to liability for such unnecessary

                 Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   31
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 32 of 38 Page ID #:1545




 1   response costs and a monetary award for a share of those response costs, such a judgment
 2   constitutes monetary damages for Clarios caused by DTSC’s actions and omissions.
 3          74.     DTSC’s failure to enforce and comply with California statutory law led to
 4   the unavailability of funding for cleanup from the Vernon Plant’s owners or operators,
 5   which required transferring most of the environmental response costs to taxpayers. To
 6   the extent that a judgment is entered under CERCLA, HSAA, or other law subjecting
 7   Clarios to liability for such unnecessary DTSC response costs and a monetary award for a
 8   share of those response costs, such a judgment constitutes monetary damages for Clarios
 9   caused by DTSC’s actions and omissions.
10                                         COUNTERCLAIM ONE
11                               (Contribution under CERCLA § 113(f))
12          75.     Clarios incorporates the allegations in the preceding paragraphs by
13   reference.
14          76.     DTSC alleges that the “site” of the Vernon Plant, as that term is ultimately
15   defined by the Court, is a “facility” within the meaning of 42 U.S.C. § 9601(9). If true,
16   the “site” of the Vernon Plant, as that term is ultimately defined by the Court, is a
17   “facility.”
18          77.     DTSC is a “person” as defined in 42 U.S.C. § 9601(21).
19          78.     DTSC has been involved in cleanup efforts in connection with the Vernon
20   Plant since at least 2015. During that time, DTSC issued multiple remedial action plans
21   that selected and implemented response actions at the “site” of the Vernon Plant, as that
22   term is ultimately defined by the Court. DTSC itself organized and executed these
23   response actions. These activities constitute managing, directing, and/or conducting
24   operations at the Vernon Plant and the surrounding investigation area regarding the
25   leakage or disposal of hazardous waste and decisions about compliance with
26   environmental laws and regulations.
27

28

                   Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   32
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 33 of 38 Page ID #:1546




 1         79.     DTSC is and has been an “operator” at the Vernon Plant and the surrounding
 2   investigation area at the time of disposal of hazardous substances there, as defined in 42
 3   U.S.C. § 9607(a)(2).
 4         80.     DTSC is a liable party in this action under 42 U.S.C. § 9607(a)(2).
 5         81.     DTSC’s mismanagement of the environmental response actions at the
 6   Vernon Plant and the surrounding investigation area has involved gross negligence and/or
 7   reckless, willful, wanton and/or intentional misconduct, such that DTSC may be liable for
 8   costs or damages as a result of its actions under 42 U.S.C. § 9607(d)(2).
 9         82.     Clarios has denied liability for response costs incurred as the result of
10   alleged releases or threatened releases of hazardous substances. But Clarios may incur
11   such liability in this action and/or in the future.
12         83.     DTSC is liable to Clarios for contribution under 42 U.S.C. § 9613(f) for
13   some or all of any amounts Clarios incurs or will incur as a result of any release or
14   threatened release of hazardous substances at the “site” of the Vernon Plant, as that term
15   is ultimately defined by the Court.
16                                        COUNTERCLAIM TWO
17                        (Declaratory judgment under CERCLA § 113(g))
18         84.     Clarios incorporates the allegations in the preceding paragraphs by
19   reference.
20         85.     An actual and justiciable controversy exists between Clarios and DTSC
21   regarding their respective rights and obligations for response costs that Clarios may incur
22   as a result of alleged releases or threatened releases of hazardous substances at the “site”
23   of the Vernon Plant, as that term is ultimately defined by the Court.
24         86.     Clarios seeks declaratory judgment against DTSC under 42 U.S.C.
25   § 9613(g)(2). DTSC is liable for some or all of any amounts Clarios incurs or will incur
26   as a result of any release or threatened release of hazardous substances at the “site” of the
27   Vernon Plant, as that term is ultimately defined by the Court.
28

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   33
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 34 of 38 Page ID #:1547




 1                                      COUNTERCLAIM THREE
 2                         (Contribution/indemnity under HSAA § 25300)
 3         87.     Clarios incorporates the allegations in the preceding paragraphs by
 4   reference.
 5         88.     DTSC caused or permitted a release or threatened release of hazardous
 6   substances into, on, or about the “site” of the Vernon Plant, as that term is ultimately
 7   defined by the Court, , as set forth in the Hazardous Substances Account Act (“HSAA”),
 8   Cal. Health and Safety Code, § 25300 et seq.
 9         89.     DTSC is a “liable person” as defined in Cal. Health and Safety Code,
10   § 25323.5.
11         90.     Clarios has denied liability for response or corrective action costs incurred
12   as the result of alleged releases or threatened releases of hazardous substances from the
13   Vernon Plant. But Clarios may incur such liability in this action and/or in the future.
14         91.     DTSC is liable to Clarios for contribution and/or indemnity under Cal.
15   Health and Safety Code, § 25363(d) for some or all of any amounts Clarios incurs or will
16   incur as a result of any release or threatened release of hazardous substances at the “site”
17   of the Vernon Plant, as that term is ultimately defined by the Court.
18                                       COUNTERCLAIM FOUR
19                (Negligent failure to discharge statutory and regulatory duties)
20         92.     Clarios incorporates the allegations in the preceding paragraphs by
21   reference.
22         93.     DTSC owes a duty of care to Clarios to the extent of mandatory duties
23   imposed by California enactments that are designed to protect Clarios from the risk of a
24   particular type of injury. “Where a public entity is under a mandatory duty imposed by
25   an enactment that is designed to protect against the risk of a particular kind of injury, the
26   public entity is liable for an injury of that kind proximately caused by its failure to
27   discharge the duty unless the public entity establishes that it exercised reasonable
28   diligence to discharge the duty.” Cal. Gov Code, § 815.6.

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   34
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 35 of 38 Page ID #:1548




 1         94.     DTSC breached the mandatory statutory and regulatory duties described
 2   supra. These duties were designed to protect Clarios against the particular kinds of
 3   injury described supra.
 4         95.     DTSC’s breaches of its mandatory statutory and regulatory duties
 5   proximately caused injury to Clarios as described supra. These injuries were proximately
 6   caused by DTSC’s failure to discharge these mandatory duties.
 7         96.     DTSC did not exercise reasonable care to discharge its mandatory statutory
 8   and regulatory duties. DTSC is liable to Clarios for the negligent failure to discharge its
 9   mandatory statutory and regulatory duties.
10         97.     Clarios suffered injuries of the types described supra, including any
11   monetary and/or declaratory judgment against Clarios for liability in this action and for
12   any share of environmental response costs allocated in this action. Any DTSC recovery
13   from Clarios in this case must be diminished accordingly under the doctrine of
14   recoupment.
15         98.     As this counterclaim is solely for recoupment, the presentment and other
16   administrative requirements of the California Government Claims Act, Cal. Gov. Code
17   § 810 et seq. (f/k/a California Tort Claims Act), are satisfied and/or excused.
18                                        COUNTERCLAIM FIVE
19         (Grossly negligent failure to abate the presence of hazardous substances)
20         99.     Clarios incorporates the allegations in the preceding paragraphs by
21   reference.
22         100. DTSC is a “public entity” and/or “public agency” as defined in Cal. Health
23   and Safety Code, § 25400 et seq.
24         101. Per its own “commitment to the people and environment of California,”
25   DTSC is responsible for the cleanup and abatement of hazardous wastes on contaminated
26   properties in California. See dtsc.ca.gov/our-commitment. This includes properties
27   reasonably believed to be an imminent peril to public health and safety as the result of the
28   discharge, spill, or presence of a hazardous substance.

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   35
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 36 of 38 Page ID #:1549




 1         102. In undertaking the abatement of such a hazard, DTSC incurs a duty to the
 2   public, including Clarios, to avoid acts or omissions performed in bad faith or in a grossly
 3   negligent manner. Cal. Health and Safety Code, § 25400(a).
 4         103.    As described supra, DTSC’s abatement and attempted abatement of
 5   hazardous substances at the “site” of the Vernon Plant, as that term is ultimately defined
 6   by the Court, were performed in a grossly negligent manner.
 7         104. As described supra, DTSC’s gross negligence proximately caused injury to
 8   Clarios, including any monetary and/or declaratory judgment against Clarios for liability
 9   in this action and for any share of environmental response costs allocated in this action.
10   Any DTSC recovery from Clarios in this case must be diminished accordingly under the
11   doctrine of recoupment.
12         105. As this counterclaim is solely for recoupment, the presentment and other
13   administrative requirements of the California Government Claims Act, Cal. Gov. Code
14   § 810 et seq. (f/k/a California Tort Claims Act), are satisfied and/or excused.
15                                         PRAYER FOR RELIEF
16         Clarios asks the Court to enter judgment in favor of Clarios, and against DTSC, as
17   follows:
18               For judgment that DTSC is jointly and severally liable under 42 U.S.C.
                  § 9607(a) for all response costs incurred as a result of the release and/or
19                threatened release of hazardous substances from the “site” of the Vernon
20                Plant, as that term is ultimately defined by the Court;

21               For contribution under 42 U.S.C. § 9607(f) to response costs incurred, in an
                  amount to be determined;
22

23               For contribution and indemnity under HSAA, Cal. Health and Safety Code
                  § 25300 et seq., to response costs incurred, in an amount to be determined;
24

25               For the offset and recoupment of any CERCLA cost recovery judgment
                  against Clarios to the extent of damages proved against DTSC for
26                negligence and gross negligence;
27

28

                  Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   36
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 37 of 38 Page ID #:1550




 1           For a declaratory judgment that DTSC is jointly and severally liable for all
              response costs that Clarios may incur in the future as a result of the release
 2            and/or threatened release of hazardous substances from the “site” of the
 3            Vernon Plant, as that term is ultimately defined by the Court;

 4           For litigation expenses and costs, including reasonable attorneys’ fees and
              expert fees, as permitted by law;
 5

 6           For an award of interest at the maximum legal date on any and all damages
              from the earliest date permitted by law.
 7

 8

 9

10
     Dated: April 22, 2021                     BEVERIDGE & DIAMOND, P.C.

11

12                                             By:
                                                  Gary J. Smith (SBN 141393)
13                                                gsmith@bdlaw.com
                                                  456 Montgomery Street
14                                                Suite 1800
                                                  San Francisco, CA 94104-1251
15                                                Telephone: (415) 262-4000
                                                  Facsimile: (415) 262-4040
16
                                               Counsel for Defendant Clarios, LLC
17

18

19

20

21

22

23

24

25

26

27

28

              Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   37
Case 2:20-cv-11293-SVW-JPR Document 50 Filed 04/22/21 Page 38 of 38 Page ID #:1551




                                          CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on April 22, 2021 a true and correct copy of Clarios’ Answer, Defenses, and
     Counterclaims was electronically filed via the Court’s CM/ECF system, which will provide electronic
 3   notifications of such filing to all counsel of record.

 4

 5

 6                                  By:     /s/ Gary J. Smith
                                            Gary J. Smith (SBN 141393)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   Clarios Answer, Defenses, and Counterclaims; Case No. 2:20-cv-11293-SVW-JPR   38
